Title: To John Adams from Edmund Jenings, 10 June 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels June 10th. 1780
     
     I have only Time to Acknowledge the Receipt your Excellencys Letters of the 6th. and 7th. of this month—the last inclosing the Report of a Constitution of &c.—(it shall be taken due care of.) and sending the inclosed Letter; which is more puzzling than the former; but which Serves, I think, to show there is no certain ground for Suspicion. I shall press for a more perfect Elucidation.
     I am with the greatest Consideration Sir your Excellencys Most Obedient & faithful Humble Servt.
     
      Edm: Jenings
     
     
      P.S. June 2d.
      Last night an Express arrivd at Lord George Germains with the disagreable news of Genl. Clintons failure agst Charles Town. The Report is, that He has been defeatd, and most of his Troops Killd or taken.
     
    